                    Case 1:21-cv-01667-SLC Document 34 Filed 08/11/21 Page 1 of 1




                                                                             August 10, 2021

          BY ECF
          Hon. Sarah L. Cave
          United States Magistrate Judge
          United States District Court
          Southern District of New York
          500 Pearl Street
          New York, NY 10007

                                         Re:    Rivera-Colon v. Eliseo et al.
                                                Case No. 1:21-cv-1667 (CS)(AEK)

          Your Honor:

                 I am the attorney for Plaintiff Hector Rivera-Colon and write, with the consent of defense
          counsel, for a two-week extension of the August 11, 2021 deadline for the parties to seek
          approval of the settlement.

                 The basis of the request is that certain of the documents the Court requires to be
          submitted require the involvement of my firm’s paralegal, who is on vacation this week. In
          addition, I recently learned that Mr. Rivera-Colon does not have access to technology that would
          allow him to execute the settlement agreement remotely. Accordingly, I need to meet with Mr.
          Rivera-Colon personally which cannot happen until next week.

                  Thank you for your attention to this matter.

Plaintiff's letter-motion requesting an extension of time for the    Very truly yours,
parties to submit their Cheeks submission for the Court's            /s
review (the "Cheeks Submission") (ECF No. 33) is GRANTED.
The parties shall submit the Cheeks Submission by Wednesday,         Jason L. Solotaroff
August 25, 2021.
             cc:    Raymond Nardo, Esq.
The Clerk of CourtCounsel
                    is respectfully directed to close ECF No. 33.
                             for Defendant

SO ORDERED 8/11/2021




                           90 Broad Street 2nd Floor | New York, New York 10004
